t c memo united_states tax_court aries communications inc subs petitioner v commissioner of internal revenue respondent docket no filed date r determined that the compensation p paid to e its employee and owner was unreasonable and disallowed its deduction for the tax_year ending date held e’s compensation was reasonable and deductible under sec_162 to the extent determined herein held further p is liable for a portion of the sec_6662 accuracy-related_penalty as redetermined in this opinion vicken abajian for petitioner aaron t vaughan for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency in income_tax and a penalty respondent determined for petitioner’s tax_year ended tye date after concessions the issues remaining are whether the compensation paid to n arthur astor was reasonable under sec_162 for tye date and whether petitioner is liable for a sec_6662 accuracy-related_penalty for tye date unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue all references to a tax_year are to the fiscal_year ended on august of that year unless otherwise stated all rule references are to the tax_court rules_of_practice and procedure the parties agree that the period of limitations on assessment was properly extended and has not expired for tye date petitioner concedes that it is not entitled to deduct dollar_figure of rental expenses for the year at issue petitioner concedes that it failed to report dollar_figure of imputed_interest under sec_7872 and respondent concedes the remainder dollar_figure of the imputed_interest set forth in the notice_of_deficiency respondent concedes that the sec_6662 accuracy- related penalty does not apply to the underpayment_of_tax caused by petitioner’s failure to recognize imputed_interest under sec_7872 respondent concedes that petitioner generated a net_operating_loss nol of dollar_figure during its tax_year and that subject_to computational adjustments petitioner is entitled to carry back this nol and claim it as a deduction for the year at issue findings_of_fact the parties’ stipulation of facts with accompanying exhibits and the stipulation of settled issues are incorporated herein by this reference at the time petitioner filed the petition its principal_place_of_business was in california n arthur astor n arthur astor has been in radio broadcasting for over years he was involved in several television shows did a little film work and worked as a talent in radio broadcasting before he decided to become involved in broadcasting sales after many years of managing sales for a multitude of different radio broadcasting companies mr astor in date was employed as general manager of kady a big_number watt radio station in los angeles owned by atlanta-based rollins broadcasting in he was employed by dratch knott enterprises which owned three radio stations and was the number one programing company supplying programing and special features to radio stations nationally petitioner objects to stipulated paras and and exhibits 4-j 5-j 18-j 19-j and 22-j through 37-j on the grounds of relevance fed r evid states evidence is relevant if a it has any tendency to make a fact more or less probable than it would be without the evidence and b the fact is of consequence in determining the action we overrule petitioner’s objections and hold that the exhibits tend to make the reasonableness of mr astor’s compensation more or less probable about two years later mr astor was offered a position as general manager of a small fm radio station in canoga park california with ownership potential based on performance levels he met those performance requirements and after two years of work earned of the station and was then able to purchase another of that station for dollar_figure of its original dollar_figure purchase_price in mr astor arranged for a loan and bought out his other partners to became the sole owner of that station kikf at the same time that mr astor bought out his kikf partners he or an entity he controlled also purchased two other radio stations ktim-am and fm in marin county california he then purchased two more stations kown-am and fm in san diego california in he sold the two marin county stations in and he purchased an additional north san diego station kceo in in or mr astor purchased another station kspa am in ontario california from a friend mr astor bought and sold certain of these stations using petitioner aries communications inc aries and its subsidiaries orange broadcasting corp and north county broadcasting corp orange broadcasting and north county broadcasting respectively mr astor was aries’ president chief financial officer cfo and sole shareholder from its incorporation in mr astor acted as general manager of each of petitioner’s radio stations he was a hands-on manager who was actively involved in many aspects of petitioner’s day-to-day operations mr astor’s duties included oversight of petitioner’s other management personnel planning and overseeing the execution of programming negotiating and communicating with petitioner’s lenders participating in sales meetings and communicating with outside advisers such as lawyers and accountants susan e burke susan burke has served as the executive vice president and corporate secretary for both orange broadcasting and north county broadcasting from her duties included federal communications commission fcc issues eg license renewals and upgrades consultation with counsel labor and employment issues music licensing and review of documents leases and contracts during the year at issue petitioner paid ms burke dollar_figure including a dollar_figure bonus from orange broadcasting the court takes judicial_notice of fcc records indicating that aries purchased fm and then transferred it to orange broadcasting in aries communications inc aries and its two operating subsidiaries orange broadcasting and north county broadcasting are known as the aries consolidated_group the aries consolidated_group operated on a fiscal_year that ran from september through august petitioner was a cash_basis taxpayer until it changed its method_of_accounting to the accrual basis in the year at issue petitioner filed consolidated federal_income_tax returns from through at least petitioner earned revenue by selling advertising spots on its radio stations orange broadcasting orange broadcasting was incorporated in from until orange broadcasting held the fcc license for fm in orange county california during the 1980s and 1990s orange broadcasting aired a country music radio station broadcast under the call letters kikf in orange broadcasting changed the station’s format to an adult contemporary music station under the call letters kmxn on date petitioner sold fm to lbi media and its subsidiary liberman broadcasting inc liberman for dollar_figure million petitioner engaged petitioner sold and 10-second announcements and half-hour to hour programs kalil co kalil a broker to help sell fm upon completion of the sale petitioner paid kalil dollar_figure in accordance with the brokerage agreement mr astor explained at trial that petitioner engaged the broker primarily to find prospective purchasers he might not know about he referred the broker to potential purchasers he was aware of personally mr astor was personally involved in garnering the first bid of around dollar_figure to dollar_figure million for fm from liberman mr astor knew that liberman already owned fm in the san fernando valley and he explained to liberman that the two stations together could form a quasi-los angeles station which would be much more valuable than the two stations separately after several rounds of phone calls with mr astor over the course of a year liberman advised that its final offer was dollar_figure million thereafter kalil at mr astor’s suggestion sought and obtained a bid from entravision of dollar_figure million with this bid in hand kalil and mr astor held a telephone conference with liberman where mr astor explained that he would sell fm only for dollar_figure million liberman discussed this price with mr astor and ultimately agreed to it orange broadcasting’s unaudited financial documents reflected the following net_income loss and stockholders equity as of december of each calendar_year listed below net_income loss stockholders equity dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number north county broadcasting north county broadcasting was incorporated in north county broadcasting owned three radio stations at the beginning of the year at issue am with call letters kceo am with call letters kfsd and fm with call letters kfsd these were the stations originally purchased in with call letters kown each of the three stations owned an fcc license to broadcast on its respective frequency across portions of san diego county and riverside county california all amounts have been rounded to the nearest dollar we note that these are unaudited financial documents and the numbers do not add up year to year we also note that on the balance sheets was the only year in which retained earnings was the same amount carried over from the prior december however it appears to be the wrong amount if the income or loss account was closed to retained earnings because the then-current calendar_year income was negative in that year when the loss is subtracted from the stockholders equity assets - liabilities the retained earnings apparently should be dollar_figure in date north county broadcasting sold certain assets of fm including fcc licenses equipment engineering data and selected contracts to jefferson-pilot communications jefferson-pilot this sale did not include the carlsbad studio certain equipment located there vehicles receivables cash and cash equivalents north county broadcasting’s name programing materials and information and north county broadcasting’s sales and marketing materials before the sale the president of jefferson-pilot informally contacted mr astor and offered dollar_figure million for the station which mr astor rejected the president of jefferson-pilot then made a further offer of dollar_figure million mr astor also rejected this offer and informed jefferson-pilot that he wanted dollar_figure million for the station after these negotiations petitioner again engaged kalil to broker the sale of fm for dollar_figure million upon the completion of the sale of fm petitioner paid kalil dollar_figure north county broadcasting’s unaudited financial documents reflected the following net_income loss and stockholders equity at the end of each calendar_year listed below we again note that these are unaudited financial documents and the trial record does not contain information on distributions to or equity contributions by shareholders consequently the court is unable to verify the reported retained earnings the court notes that reported retained earnings for the previous year plus continued net_income loss stockholders equity dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number financial results petitioner reported the following for tye date through gross operating receipts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number taxable_income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number net profit loss after taxes dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number depreciation expense dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number retained earnings dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioner was owed a tax_refund of dollar_figure tye total continued or minus reported net_income does not always total reported retained earnings for the subsequent year although respondent disputes the characterization of the type of compensation the parties stipulated that petitioner paid mr astor the following compensation_for tye date date date date salary commissions bonus total dollar_figure big_number -0- big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number -0- big_number petitioner’s form_1120 u s_corporation income_tax return page balance_sheet for the earliest return in the record shows a common_stock account balance of dollar_figure at the beginning of the year and a common_stock account balance of dollar_figure at the end of the year thereafter all of petitioner’s tax returns in the record report a common_stock account balance of dollar_figure petitioner guaranteed loans from goldman sachs credit partners l p to orange broadcasting goldman sachs debt from as early as the end of the calendar_year mr astor had also personally guaranteed the goldman sachs debt the total debt was dollar_figure million petitioner’s date financial documents stated that petitioner and goldman sachs had entered into a forbearance agreement which required petitioner to sell some of the radio stations to satisfy obligations under the goldman sachs debt before date when the assets of orange broadcasting were sold dollar_figure of the dollar_figure million gross_proceeds was used to repay the goldman sachs debt including dollar_figure million of principal and dollar_figure of interest for the year at issue aries’ federal_income_tax return was prepared by thoerner toma certified public accountants of orange county they have been preparing mr astor’s returns for to years aries’ federal_income_tax return for tye date claimed a deduction for compensation paid to mr astor of dollar_figure procedural background respondent issued petitioner a notice_of_deficiency on date disallowing dollar_figure of petitioner’s claimed dollar_figure deduction for compensation paid to mr astor and determining a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for tye petitioner timely petitioned the court on date a trial was held on date in los angeles california expert report--martin wertlieb after the petition was filed petitioner commissioned martin wertlieb to prepare a report on the amount of compensation that in his opinion petitioner could have reasonably paid mr astor in tye date mr wertlieb has a bachelor of arts degree from the baruch school of business of the city college of new york and graduate studies in management at new york university and the university of california los angeles he has over years of experience in the compensation and personnel field and has been an expert witness on reasonable_compensation before the u s tax_court and many other courts in reaching his conclusions mr wertlieb examined the financial statements of publicly traded radio broadcasting companies he calculated the pretax revenues of these companies and compared them to that of aries mr wertlieb also compared the amount_paid to mr astor with the compensation paid to the ceos of the publicly traded corporations he believes that because the corporations are publicly traded and the compensation they pay is subject_to the approval of the boards of directors and state and federal regulators that compensation represents arm’s-length transactions mr wertlieb explained in his report that fixed compensation tends to correlate to annual company sales or revenues mr wertlieb applied a mr wertlieb defined fixed compensation as annual salary and any special benefits provided to the individual he defined variable compensation as annual bonuses and the value of any stock awards or long-term incentive payouts made during the year mathematical formula using the statistical technique of linear regression or line of best fit to show the correlation mr wertlieb used the trend lines for the correlation of ceos’ fixed compensation to annual revenues at the 75th percentile range because of mr astor’s experience in the industry and his status as the owner operator mr wertlieb also believes that variable compensation tends to correlate to the company’s profitability mr wertlieb again used linear regression analysis to show the correlation on the basis of this information mr wertlieb believes that reasonable fixed compensation and reasonable variable compensation_for mr astor were as follows tye aug fixed compensation variable compensation total dollar_figure big_number big_number big_number big_number dollar_figure big_number -0- big_number regression analysis is a statistical technique designed to determine the effect that one or more explanatory independent variables have on a single dependent variable this method may allow an expert to test the causal relationship if any between the explanatory independent variables and the dependent variable expert rebuttal report--andrew j caffrey ph d respondent asked dr caffrey to opine on the validity and usefulness of the regression analyses presented in mr wertlieb’s report dr caffrey has a bachelor of arts degree in mathematics and economics from the california state university bakersfield and a ph d in economics from the university of california san diego dr caffrey is a staff economist for the internal_revenue_service who receives an annual salary that is not dependent on the outcome of this case dr caffrey came to four conclusions after reviewing mr wertlieb’s report mr wertlieb’s regressions are used to extrapolate rather than to interpolate the inclusion of clear channel communications the largest of the publicly traded companies mr wertlieb looked at drives the results of the fixed compensation regressions on the basis of the p-values of the coefficients in all of the regressions the coefficients are not useful and on the basis of the r- squareds of the regressions the regressions do not explain the variation in either the fixed compensation or the variable compensation dr caffrey concluded that dr caffrey believes that because the companies used in mr wertlieb’s analysis had uniformly higher revenues than aries the regressions are being used to make a prediction outside of the range of the observations extrapolate rather than to make a prediction inside the range of observations used interpolate mr wertlieb’s regression analysis is not useful to make a positive conclusion about the reasonableness of mr astor’s compensation expert report--mark r lipis after the petition was filed respondent engaged lipis consulting inc to opine on what constituted reasonable_compensation for the owner operator of the radio broadcast stations operated by aries and its subsidiaries for tye date mr lipis has a bachelor of science degree in economics from the wharton school at the university of pennsylvania and a master of business administration degree from the university of chicago he has been in the consulting field of compensation_for more than years serving clients in the public private and nonprofit sectors mr lipis considered executive officer compensation and broadcaster gross_income and profitability information from the national association of broadcasters nab for the position of general manager and information from the economic research institute he then applied a premium to those figures to account for the fact that mr astor was not just the general manager of one station but also the president and ceo the adjusted nab figures are as follows dollar_figure big_number survey section base-median all stations-- nationwide revenues dollar_figure-1 million revenues dollar_figure million revenues dollar_figure-3 million pacific region big_number big_number big_number total compensation --median total compensation with premium dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number mr lipis averaged the total compensation with the addition of the premium to arrive at dollar_figure and compared it with mr astor’s compensation mr lipis then discounted the dollar_figure backwards to compare it with mr astor’s compensation in and on the basis of this analysis mr lipis concluded that for the four years mr astor was underpaid by a total of dollar_figure if his bonus is not included and if mr astor’s bonus was included then he was overpaid over four years by a total of dollar_figure mr lipis also compared mr astor’s compensation with data from broadcast company proxies as reported by the kenexa com database that data includes compensation amounts for several television and radio companies all of which were much larger than aries when measured by revenues mr lipis used scattergrams and regression analysis to show the correlation between compensation and revenue net_income and profit margin with respect to mr astor’s bonus mr lipis believed that the question to be answered was assuming the owner acted as a consultant to kalil how much were his services worth to improve the dollar_figure million offer to dollar_figure million mr lipis concluded that a reasonable success fee for securing the additional dollar_figure million of value was dollar_figure mr lipis then combined all of his methods and concluded that the total reasonable_compensation for mr astor for was dollar_figure i burden_of_proof opinion the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 dollar_figure petitioner did not argue that the burden should shift to respondent under sec_7491 however we have decided this case on the preponderance_of_the_evidence ii reasonable_compensation respondent contends that most of the compensation paid to mr astor was not reasonable under sec_162 for tye and in the notice_of_deficiency disallowed dollar_figure of petitioner’s claimed salary expense of dollar_figure petitioner contends that all of mr astor’s compensation was reasonable that it included catchup payments for prior years in which mr astor was undercompensated and that he was entitled to a bonus for the sales which he masterminded and facilitated of the two radio stations a overview of sec_162 sec_162 provides a deduction for ordinary and necessary business_expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered absent stipulation to the contrary an appeal in this case would lie to the court_of_appeals for the ninth circuit see sec_7482 therefore we follow that court’s precedent 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the ninth circuit determines the deductibility of compensation through a two-prong test the amount of compensation must be reasonable and the payment must be purely for services rendered 503_f2d_359 9th cir aff’g tcmemo_1971_200 sec_1_162-7 income_tax regs b salary payment sec_1 catchup compensation and services actually rendered compensation_for prior years’ services is deductible in the current_year as long as the employee was actually undercompensated in prior years and the current payments are intended as compensation_for past services r j nicoll co v commissione59_tc_37 see also 221_f3d_1091 9th cir an intention to remedy prior undercompensation can weigh in favor of reasonableness aff’g tcmemo_1998_ to the extent total compensation includes amounts that were actually for prior years_of_service the total compensation need not be reasonable in the year it was paid devine bros inc v commissioner tcmemo_2003_15 petitioner contends that the amount_paid to mr astor in fiscal_year includes catchup amounts for the three prior years therefore we shall evaluate the reasonableness of mr astor’s compensation_for tye date through there is no doubt that mr astor was the most valuable employee of aries and the compensation paid to him or at least a portion thereof was for services actually rendered reasonableness of payments we consider the reasonableness of the compensation with reference to five broad factors set forth in 716_f2d_1241 9th cir rev’g tcmemo_1980_282 no single factor is dispositive id pincite the relevant factors are i the employee’s role in the company ii a comparison of the employee’s salary with salaries paid_by similar companies for similar services iii the character and condition of the company iv potential conflicts of interest and v internal consistency id pincite7 we also consider an additional factor whether an independent investor would be willing to compensate the employee as the taxpayer compensated the employee 376_f3d_1015 9th cir aff’g 119_tc_8 the court_of_appeals notes that the perspective of an independent investor is but one of many factors that are to be considered when assessing the reasonableness of an executive officer’s compensation id pincite the reasonableness of compensation is a question of fact to be determined on the basis of all the facts and circumstances pac grains inc v commissioner 399_f2d_603 9th cir aff’g tcmemo_1967_7 i employee’s role in the company this factor looks to the overall significance of the employee to the company elliotts inc v commissioner f 2d pincite relevant considerations include the position held by the employee hours worked and duties performed 536_f2d_289 9th cir as well as the general importance of the employee to the success of the company id mr astor was the hands-on owner-operator of aries mr astor has been aries’ president chief financial officer and sole shareholder from its incorporation in and has acted as general manger of each of petitioner’s radio stations he was actively involved in managing many aspects of petitioner’s day-to-day operations including overseeing management personnel planning and overseeing programming negotiating and communicating with lenders participating in sales meetings and communicating with outside advisers as the key_employee he played a pivotal role in the profitable sale of petitioner’s major assets respondent argues that the sale of aries subsidiaries’ assets was profitable not because of mr astor’s personal role but because of the significant appreciation of the fcc licenses while we agree that the fcc licenses were the principal driving force behind the sale and the key component of the sale price of the subsidiaries that does not necessarily diminish mr astor’s role as an employee of the corporation mr astor made the decision to both acquire and maintain the fcc licenses however his role does raise an interesting issue did mr astor invest in the licenses personally as the passive owner investor of aries or did he make the investment choices as a money-making strategy in his employment capacity as the chief executive of aries respondent wants to disallow the deduction of most of mr astor’s salary and thus increase the tax of aries had mr astor personally purchased the fcc licenses and then transferred them to a corporate entity such as aries or its subsidiaries respondent’s position might be well taken however the fcc licenses were acquired by the corporate entities and the decisions of mr astor should therefore be treated as the decisions of the chief executive of aries aries should compensate mr astor for his successful investment choices in a situation similar to that of the appreciation of the fcc licenses market forces also helped create the cashflow enabling an employee’s significantly increased salary in shotmeyer v commissioner tcmemo_1980_238 we explained that one of the reasons the employee-owner’s corporation was finally able to pay the manager a large salary was the conditions created by the arab oil embargo we noted that the economic conditions were not the primary reason for the increase in salary the primary reason was the taxpayer’s business acumen and experience although petitioner did not have any substantial taxable_income before the sale of two of its major assets mr astor who was responsible for the assets facilitated the sale of those assets for prices far exceeding the buyers’ original offers for the year before the year at issue petitioner’s taxable_income was dollar_figure and for the year at issue its taxable_income was dollar_figure both respondent’s and petitioner’s experts agree that mr astor was petitioner’s most important employee mr astor also facilitated the goldman sachs debt by way of his personal guarantee see leonard pipeline contractors ltd v commissioner tcmemo_1998_315 aff’d without published opinion 210_f3d_384 9th cir we find this factor weighs in favor of petitioner respondent has not asserted a thin_capitalization argument and the court shall not make one for him that petitioner would have no chance to rebut ii comparison with similar companies’ salaries the next relevant factor is a comparison of the employee’s salary with those paid_by similar companies providing similar services elliotts inc v commissioner f 2d pincite 177_f2d_264 9th cir mr astor explained that aries was one of only a few companies in the industry in which the owner was also the operator therefore external comparisons are difficult and each of the parties retained an expert to provide an opinion regarding reasonable_compensation for mr astordollar_figure the following table summarizes both expert opinions as to mr astor’s fixed reasonable_compensation we evaluate expert opinions in the light of each expert’s demonstrated qualifications and all other evidence in the record see 86_tc_547 we are not bound by an expert’s opinions and may accept or reject an expert opinion in full or in part in the exercise of sound judgment see 304_us_282 parker v commissioner t c pincite we may also reach a determination of value on the basis of our own examination of the evidence in the record 538_f2d_927 2d cir aff’g tcmemo_1974_285 tye aug total respondent’s expert dollar_figure big_number big_number big_number big_number petitioner’s expert dollar_figure big_number big_number big_number big_number actual salary commission dollar_figure big_number big_number big_number big_number the following table summarizes both expert opinions as to mr astor’s variable reasonable_compensation tye aug 31st respondent’s expert petitioner’s expert total -0- -0- -0- dollar_figure big_number -0- -0- dollar_figure big_number big_number actual bonus -0- -0- dollar_figure big_number big_number the tables indicate that the experts’ opinions are very divergent both experts compared the compensation of executive officers in companies similar to aries and then used linear regression as a tool to compare the companies’ income with that compensationdollar_figure as mentioned previously linear regression is a statistical technique that can continued respondent called a rebuttal expert dr caffrey to challenge the findings of mr wertlieb petitioner’s expert dr caffrey came to certain conclusions regarding mr wertlieb’s report the concerns we find relevant are i mr wertlieb’s report is premised on a model analysis that employs return on sales as its principal if not sole measure of financial performance ii the regressions are used to extrapolate iii on the basis of the p-values the coefficients are not useful and iv on the basis of the r-squareds the regressions do not explain the variation in either the fixed compensation or the variable compensation if those conclusions are true these are factors that would describe the mathematical imprecision of the results of these regression models consequently they constitute arguments that require the court to determine the proper weight to be accorded to the conclusions of the wertlieb report continued be used to estimate the correlation and effect between one or more independent variable s and another single dependent variable it can consequently also be useful for prediction in the case at hand it was used to estimate the correlation between executive compensation and revenues see generally 700_f3d_428 9th cir esgar corp v commissioner tcmemo_2012_35 slip op pincite citing 509_us_579 fed r evid and and 526_us_137 appeal filed 10th cir date the court has previously addressed these issues in greater detail in our order in this case filed date in response to the continued dr caffrey explained that the regressions are used to extrapolate rather than interpolate because the data used for the comparison was acquired from companies much larger than aries because of the nature of the radio industry there are not very many companies whose financial information is public that are similar to aries and the experts must use the data available in fact respondent’s own expert witness mr lipis also used data from companies much larger than aries explaining that all the companies were considerably larger than aries communications when measured by revenue yet i can still learn from their compensation practices dr caffrey attempted to recreate mr wertlieb’s regression analysis and then he listed the p-values for those re-creations dr caffrey explained that i f the p-value is less than then we can state that the beta coefficient is statistically different from zero at the significance level the p-values generated from my replication attempts are and none of continued motion in limine respondent filed on date in an attempt to bar mr wertlieb’s direct testimony in the form of his previously submitted report the p-value shows the confidence intervals or reliability of the regression’s coefficient that is how wide the confidence interval around the beta coefficient is if the confidence interval includes zero there is no established ascertainable relationship between revenues and fixed compensation the highest p- value dr caffrey finds useful is which is also represented as these beta coefficients are statistically significant at the standard significance level the beta coefficients from the and regressions are not statistically significant even at the less rigorous significance level dr caffrey also objects to including the data from clear channel communications as in his opinion it is an outlier if it is included the values would range from as low a sec_5 to as high as although as the p-values demonstrate the regression analysis is not strong we will accord them the proper weight in reaching our decision however we do not find the p-values make the regression analysis completely irrelevant in this case dr caffrey was also concerned with mr wertlieb’s regression analysis because when he recreated the analysis the r-squareds did not explain the variation in either the fixed compensation or the variable compensation dr caffrey found r-squareds of and for tye august of and respectively however regarding his own regression analysis respondent’s expert mr lipis explained an indicator of the robustness of the regression equation ie explanation of variation is called the r-squared value the higher the number between dollar_figure and the stronger the equation the r- squared value for the total compensation regression using the raw numbers was the r-squared values for the two logarithmic r-squared is the measure of the explanatory power of a regression ie how well it fits the data value regressions are dollar_figure for total compensation and dollar_figure for total annual compensation none of the r-squareds is strong but still useful to know mr lipis’ r-squareds and the r-squareds dr caffrey recreated from mr wertlieb’s data are similar and not very strong in describing the mathematical precision of the results of these regression models consequently the court will bear this in mind when determining the proper weight to attribute to these conclusions mr lipis’ regression analysis explains the variation in either fixed compensation or variable compensation about as well or as poorly as mr wertlieb’s both experts agree that with respect to mr astor’s fixed compensation_for tye date through he was underpaid mr lipis determined that for those four years a total of dollar_figure was reasonable_compensation and mr wertlieb determined that a total of dollar_figure was reasonable_compensation mr astor was actually paid a total of dollar_figure we find that given the r-squareds and the p-values of both mr wertlieb’s and mr lipis’ regression analysis both reports should be given equal weight therefore we shall average their two conclusions and find that for those four years a total of dollar_figure would have been reasonable fixed compensation thus mr astor was underpaid by dollar_figure the greatest difference in opinion between the experts is with respect to mr astor’s bonus mr wertlieb found that when the receipts of a corporation increase so do executive bonuses using his regression analysis he found that for the receipts earned in tye date and mr astor’s bonus would have been reasonable at dollar_figure and dollar_figure respectively mr lipis took a different approach for his analysis of mr astor’s bonus and believed that the question to be answered was assuming the owner acted as a consultant to kalil how much were his services worth to improve the dollar_figure million offer to dollar_figure million mr lipis concludes that a reasonable success fee for securing the additional dollar_figure million of value was dollar_figure we do not entirely agree with either mr wertlieb or mr lipis mr wertlieb’s regression analysis suffered from low r-squareds and high p-values and mr lipis undercompensated mr astor for increasing the sale price by dollar_figure million we note that t o determine what is ‘reasonable’ compensation in any situation is a difficult task given the various factors to consider the unique aspects of every business and the unavoidable tension between the rules of mr lipis used the formula from the kalil brokerage contract to determine the dollar_figure x dollar_figure x dollar_figure dollar_figure sec_162 and the latitude allowed to business judgment clymer v commissioner tcmemo_1984_203 aff’d without published opinion sub nom dension poultry egg co v commissioner 775_f2d_299 5th cir mr astor acting in his executive capacity was responsible for increasing the sale price from dollar_figure million to dollar_figure million or by mr astor also had significant involvement in his executive capacity acquiring managing and selling the investment given his dual status as shareholder and chief_executive_officer he would in all events see 16_tc_1452 aff’d 199_f2d_629 5th cir have been motivated to obtain the highest sale price possible nevertheless his efforts as an employee are still entitled to reasonable_compensation for services actually rendered in short his executive efforts over a number of years permitted aries to capitalize on this business opportunity therefore using our best judgment based on all the evidence in the record the court finds that mr astor’s appropriate bonus would be one-third of the increase in the sale price which is dollar_figure million see id this factor weighs against finding that mr astor’s variable compensation was reasonable and that petitioner may deduct the entire expense under sec_162 iii character and condition of the company under this factor we analyze the character and condition of the company focusing on the company’s size complexity net_income and general economic condition elliotts inc v commissioner f 2d pincite aries was a complex business holding multiple subsidiaries each with its own radio stations aries had gross_receipts of over dollar_figure million before it sold off some of its major assets however aries was losing more and more money each year from to and immediately after the two years of major asset sales began losing money again respondent points out that aries was deeply in debt when the asset sales occurred petitioner had guaranteed the goldman sachs debt of dollar_figure million and at trial mr astor explained that the forbearance agreement was behind the sale of orange broadcasting orange broadcasting would not have been able to continue as a going concern if the sale had not occurred one of the asset sales did occur during the year at issue and during that year aries was profitable because of that sale mr astor was responsible for the increased sale price of the assets and had managed to keep the wolves at bay before the sale of the assets so that aries might enjoy the financial benefit from those asset sales nevertheless as discussed infra we note that even for the year at issue aries’ tax_return reflects a dollar_figure loan from mr astor the fact that aries basically had to borrow the bonus back from mr astor in the year it was paid depicts a rather bleak financial condition and casts a shadow on the substance of the transaction suggesting that aries was thinly capitalized the economics at play here are enlightening the value of assets such as the fcc licenses is generally determined by the discounted value of the future income stream the asset will produce it is therefore curious that radio stations and fcc licenses with a history of operating losses were valued by purchasers at dollar_figure million and dollar_figure million apparently others believed that they could employ these assets much more profitably than their track record would suggest this implies that either the stations were managed poorly or at least in the case of fm there was a synergistic effect and significant value was created when the coverage area was materially increased by combining the stations perhaps both these and other factors were at work in any case the stations’ financial performance lagged behind what would be expected from the use of assets with such significant value because aries was a large asset-laden complex business with a negative net_income and a bleak financial picture despite the favorable fact that it enjoyed a successful asset sale during the year at issue we find this factor favors respondent iv potential conflicts of interest this factor focuses on any indicia that there may be a conflict of interest elliotts inc v commissioner f 2d pincite primarily we are concerned with whether a relationship exists between the employee and the company that may permit the disguise of nondeductible corporate_distributions as salary expenditures id mr astor was an owner-operator there was no specific evidence introduced that aries ever paid or that he received a dividend although the change in common_stock from dollar_figure to dollar_figure and the court’s difficulties in reconciling retained earnings imply some distributions to stockholders may have occurred their character is not resolved by the record and in the absence of accumulated or current year’s earnings_and_profits it may have resulted in a tax-free return_of_capital in any event it was incumbent on petitioner who has the burden_of_proof to clarify the facts if doing so was favorable to aries therefore a relationship did exist between mr astor and aries that could have permitted the disguised_dividend distributions as salary expenditures the mere existence of such a relationship however when coupled with the absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id when this is the case we closely scrutinize the alleged salary payments and frequently evaluate the compensation from the perspective of a hypothetical independent investor id pincite petitioner argues that aries’ return on equity resulted in an increase in shareholder equity from a dollar_figure initial contribution in to dollar_figure in tye date respondent argues that this paints a rosier picture than petitioner’s actual financial standing at that time in tye date petitioner had dollar_figure cash on hand after having paid off the goldman sachs debt that precipitated the sale and in addition petitioner no longer owned some of its most valuable assets both parties overstate and oversimplify their cases because of various interparty loans and the dollar_figure million goldman sachs debt mr astor personally guaranteed it is difficult to discern the true capital structure and equity status of the corporate entities during the same years stated shareholder investment ignoring negative retained earnings was dollar_figure however when interparty loans are considered and unrealized asset appreciation is adjusted for a quite different picture emerges the court has previously concluded that the real source of value here was the fcc licenses that made the goldman sachs loan possible mr astor’s guarantee we believe added little other than its protection of the value by including as an obligor the sole shareholder of the corporation holding the fcc licenses the following table reflects the interparty loans between mr astor and aries this table suggests that other than mr astor’s investment in the as of yet unrealized_appreciation in aries’ and its subsidiaries’ assets he had no capital_investment at all they were the corporation’s assets not his ignoring his stock ownership and provided the necessary security for the loans further when the loans are scrutinized mr astor had in practice already withdrawn his stated dollar_figure equity and a material portion of the appreciation in aries and its subsidiaries’ assets consequently these facts must be considered in determining an investor’s right to a reasonable return on investment the loans may have been in substance dividends or distributions only for years in which there was a profit but were apparently reflected by interest-bearing notes and although the notes were frequently refinanced with new notes interest was paid and notes were paid respondent has for whatever reason chosen not to contest the shareholder loans for tax purposes tye aug aries’ loans to mr astor loans from mr astor to aries dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number mr astor shrewdly negotiated the sales of some of aries’ assets for prices much higher than initially offered and by paying off the goldman sachs debt kept the company a going concern and out of bankruptcy an independent investor would have desired the highest prices for the assets and rewarded mr astor for his work in securing those prices however as the owner of aries mr astor also had a significant interest in garnering the highest price for the assets and then receiving the reward as salary deductible by aries instead of a nondeductible dividend mr astor had also been receiving a significant benefit from the loans from aries and we note that mr astor was well compensated for his work in investing in and maintaining the major assets of aries in the year immediately before the year at issue when the first major asset sale took place mr astor was paid dollar_figure in tye date these are precisely the conflicts of interest this factor seeks to avoid therefore we find this factor favors respondent v internal consistency e vidence of an internal inconsistency in a company’s treatment of payments to employees may indicate that the payments go beyond reasonable_compensation elliotts inc v commissioner f 2d pincite and with respect to bonuses paid we note that bonuses that have not been awarded under a structured formal consistently applied program generally are suspect on the other hand evidence of a reasonable longstanding consistently applied compensation plan is evidence that the compensation paid in the years in question was reasonable id in vitamin vill inc v commissioner tcmemo_2007_272 the court found that the bonuses paid were not awarded under a structured formal or consistently applied program however because they were paid under the taxpayer’s plan to award a bonus for present hard work and prior years’ lack of compensation when the taxpayer became more profitable multi-pak corp v commissioner tcmemo_2010_139 it found the factor to favor the taxpayer mr astor’s bonuses were not paid under a structured or formal plan aries paid mr astor large bonuses in the years that it was able to afford them we note however that the bonuses were determined at the end of the year when mr astor and petitioner could reasonably predict aries’ profits and potential federal_income_tax liability absent a sec_162 deduction for mr astor’s compensation this fact weighs in respondent’s favor another facet of this factor is the comparison of the owner-operator’s compensation with that of other employees of the company elliotts inc v commissioner f 2d pincite however if the services provided by unrelated nonowner employees are not comparable in scope to the responsibilities of the owner-operator the compensation paid such nonowner employees is not necessarily relevant to the reasonableness of the owner-operator’s compensation clymer v commissioner tcmemo_1984_203 susan burke served as the executive vice president and corporate secretary for both orange broadcasting and north county broadcasting from her duties included fcc-related issues labor and employment issues music licensing and review of documents and contracts during the year at issue petitioner paid ms burke dollar_figure including a dollar_figure bonus from orange broadcasting ms burke is the only employee with duties remotely similar to mr astor’s mr astor described ms burke as his girl friday at trial she was the chief administrator of the business and her duties are not comparable in scope to mr astor’s duties thus her compensation is not relevant to our analysis id because mr astor’s compensation was not awarded under a structured formal consistently applied program it was suspect however because we found supra that mr astor’s compensation included amounts for prior years of hard work for which he was undercompensated we find this factor neutral vi additional factor the independent investor while we found supra that petitioner did intend mr astor’s compensation as catchup compensation_for prior services rendered in elliotts inc v commissioner f 2d pincite the court_of_appeals for the ninth circuit noted that if the bulk of the corporation’s earnings are being paid out in the form of compensation so that the corporate profits after payment of the compensation do not represent a reasonable return on the shareholder’s equity in the corporation then an independent shareholder would probably not approve of the compensation arrangement if however that is not the case and the company’s earnings on equity remain at a level that would satisfy an independent investor there is a strong indication that management is providing compensable services and that profits are not being siphoned out of the company disguised as salary fn ref omitted petitioner’s form_1120 page balance_sheet for the earliest return in the record shows a common_stock balance of dollar_figure at the beginning of the year we shall assume that the dollar_figure is the investor’s in this case mr astor’s initial investment as we noted above while petitioner argues that its return on equity resulted in an increase in shareholder equity from a dollar_figure initial contribution in to dollar_figure in tye date there may in substance have been no equity other than unrealized_appreciation in the corporate assets apparently in a manner not revealed by the record petitioner paid mr astor some sort of distribution in because the common_stock balance was reduced to dollar_figure at the end of the year thereafter all of petitioner’s later tax returns in the record reflect a common_stock balance of dollar_figure a reasonable investor would expect to receive a return on this initial investment and would not approve of a salary package that depleted the corporation’s assets without paying the investor id a return on equity would satisfy an independent investor thousand oaks residential care home i inc v commissioner tcmemo_2013_10 return on investment of between and tends to indicate compensation was reasonable l b pipe supply co v commissioner tcmemo_1994_187 investor would have been happy with either dividend return plus growth in retained earnings or growth in shareholders’ equity as the cases above show the court has found that a return on investment of to tends to indicate compensation was reasonable in miller sons drywall inc v commissioner tcmemo_2005_114 we explained that this court has generally calculated a corporation’s roe return on equity by dividing its net_income after tax for a specific year by its shareholders equity instead of using compound growth rates see b d founds inc v commissioner tcmemo_2001_262 discussing the roe calculation in greater detail labelgraphics inc v commissioner tcmemo_1998_343 for the reasons discussed below we will use petitioner’s shareholder’s equity at the end of tye date the year in issue because we have the specific financial information for orange broadcasting and north county broadcasting we will analyze each subsidiary separately the court takes judicial_notice that in when mr astor purchased fm the prime interest rate wa sec_11 and in when mr astor purchased fm the prime interest rate was between and a 10-year treasury note had a interest rate in and a rate in orange broadcasting net_income loss dollar_figure dollar_figure dollar_figure dollar_figure stockholders equity roe big_number big_number big_number big_number north county broadcasting net_income loss stockholders equity roe dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number we note that aries was made up of more than just orange broadcasting and north county broadcasting and therefore analyze the roe of aries as a whole by deriving the following information from aries’ tax returns tye net profit loss equity return on equity aug after taxes dollar_figure big_number big_number big_number big_number equity was determined by adding the common_stock additional paid in dollar_figure big_number big_number big_number big_number capital and retained earnings stated on aries’ form_1120 page balance_sheet we note that this method of determining the shareholders’ return on investment is skewed because of the interparty loans and further skewed in the years in which the two subsidiaries sold major assets therefore under the specific facts of this case as discussed supra under the heading potential conflicts of interest the corporation’s roe does not paint a very meaningful or accurate picture in this case the independent investor analysis is a weak factor and the court_of_appeals for the ninth circuit explains that the independent_investor_test is only one of the many factors to be considered metro leasing dev corp v commissioner f 3d pincite we find that using compound growth rates presents a more accurate picture as the table supra page shows petitioner had negative income in every year in the record except for the two years in which petitioner had major asset sales the record does not apportion the capital_investment represented by the common_stock of dollar_figure or dollar_figure among the multiple radio stations and subsidiaries of petitioner and it indicates only that mr astor’s initial investment in fm was dollar_figure the record does not reveal what his initial investment in fm was a return on dollar_figure compounded annually for years is roughly dollar_figure a return is dollar_figure and return is dollar_figure we note that in dollar_figure of the initial investment was removed from the corporate books a rate of return on dollar_figure compounded annually for years is dollar_figure then if we subtract the dollar_figure and compound the rest for the final years the final return is dollar_figure the same calculation pincite and yields dollar_figure and dollar_figure respectively because aries was a highly leveraged business but possessed assets such as the fcc licenses likely to appreciate a hypothetical investor might be satisfied with a return on this investment consequently the corporation should have had at least dollar_figure left for distribution after payment of the compensation packages petitioner had a net_income of dollar_figure after taxes and the compensation packages were paid in the year at issue and retained earnings_of dollar_figure respondent argues that the large income was due to the substantial asset sales that occurred and that this level of income was not sustained in tye date and petitioner had a net_income of dollar_figure and dollar_figure respectively because petitioner had enough retained earnings to almost satisfy an investor even pincite compounded annually after mr astor’s compensation was paid in we conclude this factor favors petitioner vii conclusion after review of each factor discussed above we hold that mr astor’s compensation was not reasonable for tye date and that petitioner may not deduct the entire amount of claimed compensation expense under sec_162 we found supra that mr astor’s fixed salary was underpaid for the four years we reviewed by dollar_figure that amount plus mr astor’s actual fixed salary of dollar_figure for the year at issue plus the dollar_figure million bonus that we found reasonable or a total of dollar_figure is deductible as reasonable_compensation for tye date under sec_162 we again note that the reasonableness of compensation is a question of fact to be determined on the basis of all the facts and circumstances pac grains inc v commissioner f 2d pincite iii sec_6662 accuracy-related_penalty respondent contends that petitioner is liable for the sec_6662 and b and accuracy-related_penalty for tye date because a portion of petitioner’s underpayment was due to either a substantial_understatement_of_income_tax or negligence there is a substantial_understatement_of_income_tax for any_tax year where in the case of corporations other than s_corporations or personal_holding_companies the amount of the understatement exceeds the greater of of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 sec_6662 and b also imposes a penalty for negligence or disregard of rules or regulations under this section ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘ n egligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a section a penalty see 469_us_241 reliance by a lay person on a lawyer or accountant is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute the caselaw sets forth the following three requirements for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the above three-prong test aff’g 121_tc_89 although at trial mr astor stated that he discussed the compensation that they thought was acceptable with his accountants he never explained what kind of information he provided to his accountants or whether he even relied on the accountants’ judgment while aries’ federal_income_tax returns were prepared by his accountants none of them testified at trial petitioner did not meet the three prongs of the neonatology test and therefore we do not find petitioner’s reliance on a tax professional reasonable_cause for the underpayment attributable to mr astor’s compensation with respect to the dollar_figure concession petitioner presented no evidence that it acted with reasonable_cause and in good_faith therefore petitioner is liable for the sec_6662 accuracy-related_penalty the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
